UNITED STATES DISTRICT COURT
EASTERN DISTRIC'I` OF VIRGINIA

Richmond Division
DANIEL A. MATINA, )
Plaintiff, §
v. § Civil Action No. 3:17-cv-717
UNITED STATES OF AMERICA, §
Defendant. §

 

ORDER

THIS MATTER comes before the Court on the parties’ Consent Motion for Reduction of
Liens Pursuant to Virginia Code § 8.01-66.9 (Dk. No. 26.) The Court has considered the equities
of the case, and finds that the proposed reduction of the liens of the Commonwealth and resulting
apportionment of the settlement proceeds is equitable and in the interests of j ustice.

Having reviewed the Magistrate Judge’s Report and Recommendation (Dk. No. 27), and
receiving no objection from the Offlce of the Attorney General for the Commonwealth of Virginia
(Dk. No. 28), the Court hereby ADOPTS the Repozt and Recommendation based on the reasoning
set forth in the Report and Recommendation

Thus, for the reasons set forth in the Magistrate Judge’s Report and Recommendation, the
Court GRANTS the Consent Motion for Reduction of Liens Pursuant to Virginia Code
§ 8.01-66.9. Plaintiff shall distribute from the settlement proceeds $70,470.85 to VCU Health
System Authority and $9,529.15 to MCV Physicians. Upon payment of the above amounts, any
liens held by VCU Health System Authority and MCV Physicians arising from the medical care
provided to Daniel A. Matina as a result of the accident at issue shall be deemed fully satisfied and

compromised in full.

Pursuant to the parties’ memorandum oi" understanding they shall file a stipulation of
dismissal Within ten (lO) business days of this Order.
lt is so ORDERED.

Let the Clerk send a copy of this Order to all counsel of record.

_ /s/ at /.
Emeyed; /O/Z_//§ John_A.Gibney,-Jr._ iii cf
John A. 1 neyz r_ be

United States District Judge

